UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  October 17, 2012

                                   No. 10-3138

                         UNITED STATES OF AMERICA

                                         v.

                        ABDUL KARIEM MUHAMMUD,
                             a/k/a Gerald Rogers

                            Abdul Kariem Muhammud,
                                               Appellant

                             (E.D. Pa. No. 07-cr-00062)

Present: SCIRICA, ROTH and BARRY, Circuit Judges

            Motion by Appellee to Publish Opinion entered September 28, 2012.

                                                      Respectfully,
                                                      Clerk/cjg

_________________________________ORDER________________________________
The foregoing motion is GRANTED.

                                      By the Court,

                                      /s/Maryanne Trump Barry
                                      Circuit Judge

Dated: November 5, 2012
CJG/cc: Mary E. Crawley, Esq.
        Annette Verdesco, Esq.